Name: Commission Regulation (EEC) No 894/87 of 27 March 1987 laying down transitional provisions and detailed rules for the application, as regards measures for the modernization of the fishing fleet, of Council Regulation (EEC) No 4028/86
 Type: Regulation
 Subject Matter: economic policy;  fisheries;  economic geography;  cooperation policy
 Date Published: nan

 31 . 3 . 87 Official Journal of the European Communities No L 88/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 894/87 of 27 March 1987 laying down transitional provisions and detailed rules for the application, as regards measures for the modernization of the fishing fleet, of Council Regula ­ tion (EEC) No 4028/86 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Fishing Industry, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquacul ­ ture sector ('), and in particular Articles 10 (2), 34 (4) and 52 thereof, Whereas the categories of vessel modernization invest ­ ment eligible for aid must be defined ; whereas the Member States must apply certain uniform criteria when assessing project and investment eligibility ; Whereas the modernization of a fishing vessel can be achieved either by adapting structure or by improving its equipment ; Whereas the Community assistance should be an incen ­ tive ; whereas therefore, Community financial aid may not be granted towards investments on which work has already started ; Whereas certain types of expenditure do not contribute to a structural improvement of the fleet ; Whereas the conditions must be laid down with regard to certain technical amendments to projects after the grant of Community financial aid ; Whereas applications for Community financial aid for modernization operations must include the information the Commission requires for taking a decision on the application ; whereas this information must be presented in standard form ; Whereas transitional provisions must be laid down for 1987 applying to modernization projects covered by the provisions of Article 37 (2) of Regulation (EEC) No 4028/86 ; TITLE 1 Eligible investments Article 1 The categories of investment listed in Annex I shall be eligible for Community financial aid when falling within the scope of measures to modernize the fishing fleet as defined in Title III of Regulation (EEC) No 4028/86. However, in the decisions specified in Article 35 of the said Regulation, the Commission may grant financial aid for modernization investments other than those referred to in Annex I that meet the requirements of Article 9 (3) of that Regulation . Article 2 1 . No Community aid shall be given for modernization projects falling into any of the categories listed in Annex II . 2. The investments referred to in Annex III shall be ineligible for any Community financial assistance in the framework of a modernization measure . Article 3 1 . Eligible investments shall be expressed net of reco ­ verable value added tax (VAT). 2. No Community aid shall be given for projects where the eligible investment exceeds 50 % of the value of a new vessel of the same type .O OJ No L 376, 31 . 12. 1986, p. 7. No L 88/2 31 . 3 . 87Official Journal of the European Communities Commission must be laid out as specified in Annex V and must contain all the information there specified. 2. The applications referred to in paragraph 1 must be submitted to the Commission in duplicate . Article 7 For the purposes of this Regulation, the date of registra ­ tion of a modernization project shall be the date of its registration with the authority designated for that purpose by the Member State. Member States shall notify the Commission of the authority thus designated. TITLE III 3 . Member States shall confirm to the Commission that vessels for which application for aid is made possess the necessary equipment for crew safety. They shall notify the relevant national rules to the Commission or state the international conventions or recommendations to which they have referred. 4. In assessing the occupational competence of reci ­ pients of aid, the national rules in force in the Member States shall apply. Member States shall notify these rules to the Commission. Article 4 1 . No increase in the anticipated eligible investment amount notified after the final date for submission of aid applications to the Commission shall be taken into account for the calculation of the Community aid. 2. Charges planned in modernization projects for which Community aid has been granted must be referred to and approved by the competent authorities of the Member State before their implementation . 3 . The Community aid granted for a modernization project shall be withdrawn if a change falling into any of the categories listed in Annex IV is made. Article 5 Member States shall communicate to the Commission the laws, regulations and administrative provisions adopted for the modernization of the fishing fleet, and in parti ­ cular the criteria for the selection of projects and invest ­ ments. TITLE II Applications (or aid Article 6 1 . Applications for aid for fleet modernization measures submitted by the Member States to the General provisions and the transitional measures for 1987 Article 8 1 . Member States may include, in aid applications submitted to the Commission not later than 15 May 1987, modernization projects covered by Article 37 (2) of Regu ­ lation (EEC) No 4028/86. 2. Article 7 notwithstanding, the date of registration of these projects shall be that of registration with the Commission under Council Regulation (EEC) No 2908/83 (') ¢ Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 290, 22. 10 . 1983, p. 1 . 31 . 3 . 87 Official Journal of the European Communities No L 88/3 ANNEX I INVESTMENTS ELIGIBLE FOR AID A. Hull (') 1 . Variation in dimensions . 2. Partial (') 3 . Consolidation. B. Superstructures (') 1 . Improvement to bridge. 2. Improvement to deck. 3 . Replacement or installation of hoisting gear. 4. Replacement or installation of winches . C. Internal improvement 1 . Improvement of crew's living quarters. 2. Improvement or insulation of the hold. D. Replacement or installation of catch handling equipment 1 . Catch preparation machinery. 2. Icemaking equipment. 3 . Coldstore plant. E. Propulsion system 1 . Replacement of the main engine. 2. Replacement of the auxiliary engine. 3 . Improvement of the hydraulic system. 4. Improvement of the transmission system. 5. Modernization of the shaft and/or of the propeller. 6 . Replacement or installation of the fuel regulator. F. Replacement or installation of radio-electrical equipment 1 . Radar. 2. Loran. 3 . Sounder. 4 . Radio. 5. Direction finder. 6 . VHF. G. Fees for an independent naval architect who has studied/designed all the work envisaged on behalf of the beneficiary (') Including stability study. No L 88/4 Official Journal of the European Communities 31 . 3 . 87 ANNEX II PROJECTS TO BE EXCLUDED FROM MEASURES FOR THE MODERNIZATION OF THE FISHING FLEET 1 . Modernization projects relating to vessels used to catch products not listed in Annex II of the EEC Treaty. 2. Projects not fulfilling the conditions set out in Article 9 (3) of Regulation (EEC) No 4028/86. 3 . Projects begun before the date on which they were registered. ANNEX III INVESTMENTS NOT ELIGIBLE FOR COMMUNITY FINANCIAL AID 1 . Everyday maintenance work (painting, periodical overhaul of the engine, repairs, consolidation of the hull , etc .) carried out separately from any modernization . 2. Fishing, navigation and other equipment not strictly essential for he type of fishing carried out. 3 . Second-hand equipment apart from engines reconditioned by the manufacturer and/or its authorized agent sold with a certificate of guarantee. 4. Non-depreciable equipment. ANNEX IV MODIFICATIONS TO PROJECTS ENTAILING WITHDRAWAL OF AID GRANTED 1 . Increase in the vessel's engine power (a 10 % tolerance is allowed on the figure initially scheduled). However, an increase of more than 1 0 % will not result in withdrawal of the aid if the competent national authority certifies that this increase is required for vessel safety reasons or if it certifies that the engine is restricted to the power initially provided for. In all cases, the provisions of the Common Fisheries Policy shall be complied with . 2. Modifications entailing the exclusion of the project from the scope of modernization measures, under Article 2 ( 1 ) of this Regulation, or involving investments ineligible under Article 2 (2) thereof. 3 . Modifications which make the project incompatible with a multiannual guidance programme as defined in Article 2 of Regulation (EEC) No 4028/86 that has been approved by the Commission. 31 . 3 . 87 Official Journal of the European Communities No L 88/5 ANNEX V Member State : Date of resgistration with Commission : Measure No Space reserved for Commission use MODERNIZATION OF FISHING FLEET ADMINISTRATIVE DETAILS (two copies to be completed by the Member State) This Department has grouped together, for the purposes of an operation for the modernization or conversion of fishing vessels in active service, investment projects , details of which are annexed and the distribution of which is as follows : Sensitive areas : number of projects : total investment : aid expected : B. Normal areas : number of projects : total investment : aid expected : and confirms that : 1 . the projects form part of a multiannual guidance programme ; 2. the degree of priority of each project for the purpose of the programme is shown on its information sheet ; 3 . each project fulfills the conditions set out in Article 9 (3) of Regulation (EEC) No 4028/86 : 3.1 . National crew safety rules or international conventions or recommendations applied : No L 88/6 Official Journal of the European Communities 31 . 3 . 87 3.2 . National rules for assessment of the occupational competence of beneficiaries in carrying out fishing : 4. The national contribution to the project will be a subsidy or the equivalent thereof, of between 10 and 30 % of the investment costs for which the Community aid is granted. 5. Financial agency through which payment of Community aid will be made : 5.1 . Name or business name : 5.2. Address : 5.3 . Place and postcode : 5.4. Number or title or account : 6 . Public authority or agency responsible for transmission of supporting documents : Telephone :Contact department : Responsible official : Telex : Date : Signature : Office Stamp 31 . 3 . 87 Official Journal of the European Communities No L 88/7 FORM/A No !..  Project No Date of receipt of project : (Space reserved for national authority) FISHING VESSEL MODERNIZATION PROJECT INDIVIDUAL RECORD (to be completed in triplicate by the beneficiary) 1 . Administrative details : Vessel identification : Name : . Registration number : rort ol registration : . Home port : Date of construction : hull engine Call sign : . 2. Timetable for work : 2.1 . Scheduled commencement date (') 2.2. Scheduled completion date (2) 3 . Technical information : Pre-project On completion 3.1 . Length between perpendiculars (m) 3.2. Gross registered tonnage (GRT) 3.3 . Engine power (hp or kW) 3.4 . Type of vessel (use code) (3) 3.5 . Fishing zones (4) 3.6. Main species (^) (*) : t t t t t t (') The work may not be commenced until after the project has been registered with the competent national authority, but must be commenced within one year of the date of notification of the financing decision . (2) The work must be completed within two years of commencement. (3) See explanatory note. (4) For European waters show ICES divisions or NAFO sub-areas. For other waters show the sub-areas. Quantities taken or to be taken per year. (") Indicate the category of species concerned. No L 88/8 Official Journal of the European Communities 31 . 3 . 87 4. Anticipated cost of work (national currency, net of recoverable VAT) : Total cost Eligible cost (') 4.1 . Hull : 4.2. Superstructure : 4.3 . Internal improvements : 4.4. Catch-handling equipment : 4.5 . Propulsion system : 4.6 . Electronic equipment : 4.7 . Other (2) Total : Signature of applicant : (Space reserved for national authority) 5. Financial information : 5.1 . Total investment : 5.2. Eligible investment : i.e. %5.3 . National contribution (subsidy equivalent) : 5.4 . Financial contribution expected from EEC : i.e. % 6 . Priority granted to project (3) : The information given above is correct and the costs shown at 4 are those of the estimates lodged with the national authority. The national authority : (Stamp and signature) (') To be completed by national authorities . It should be noted that Article 9 (3) of Regulation (EEC) No 4028/86 provides that eligible investments must amount to not less than 25 000 ECU per project, this limit being lowered to 12 000 ECU in the case of projects relating to vessels measuring between 9 and 12 metres in length between perpendiculars. (2) Specify. . . , (3) Order of decreasing priority, from 1 to 5. 31 . 3 . 87 Official Journal of the European Communities No L 88/9 EXPLANATORY NOTE VESSELS CODES Vessels 1 . Trawlers 1 .2. Side trawlers 1.2.1 . Wet-fish 1.2.2. Freezers 1.3 . Stern trawlers 1.3.1 . Wet-fish 1.3.2. Freezers 1.3.3 . Factory trawlers 1 .4 . Outrigger trawlers 1.5. Trawlers (not elsewhere included) Code TO TS TSW TSF TT TTW TTF TTP TU TOX 2. Seiners 2.1 . Purse seiners 2.1.1 . North American type 2.1.2. European type 2.2. Tuna purse seiners 2.3 . Seine netters 2.4 . Seiners (not elsewhere included) SO SP SPA SPE SPT SN SOX 3 . Dredgers 3.1 . Non-continuous dredging 3.2. Continuous dredging 3.3 . Dredgers (not elsewhere included) 4. Lift-setters 4.1 . Using one boat-operated net 4.2 . Lift-netters (not elsewhere included) 5 . Trap-netters 5.1 . Pot vessels 5.2 . Trap setters (not elsewhere included) DO DB DM DOX NO NB NOX WO WOL WOX LO LH LL LLT LP LPJ LPA LT LOX PO 6. Liners 6.1 . Handliners 6.2. Longliners 6.3 . Tuna longliners 6.4 . Pole and line vessels 6.4.1 . Japanese type 6.4.2 . American type 6.5 . Trailers 6.6 . Liners (not elsewhere included) 7. Vessels using pumps for fishing 8 . Multipurpose vessels 8.1 . Seiner-handliners 85.2 . Trawler-,purse seiners 8.3 . Trawler-drifters 8.4 . Multipurpose vessels (not elsewhere included) 9 . Fishing vessels (not elsewhere included) MO MSN MTS MTG MOX FX